COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Damien Lee Garcia v. The State of Texas

Appellate case number:     01-12-00488-CR; 01-12-00489-CR

Trial court case number: 09-CR-2345; 09-CR-2346

Trial court:               405th District Court of Galveston County

        State’s Exhibit 87, a video recording, was admitted into evidence at trial in the above
case. This Court, acting sua sponte, orders the Galveston County District Clerk, or the court
reporter if the exhibit is still in his or her possession, to send the original of State’s Exhibit 87, a
video recording, to this Court. The Clerk of this Court is directed to cooperate with the district
clerk and/or court reporter to provide for the safekeeping, transportation, and return of such
exhibit. See Tex. R. App P. 34.6(g)(2).
       The exhibit is due in this Court no later than April 25, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: April 22, 2013